DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2019/0013640 by Cheung et al.
Regarding claims 1, 13, Cheung teaches, with reference to Figs. 2 and 3, an environmentally protected photonic integrated circuit, comprising: an indium phosphide, InP-based substrate (substrate 110 comprising III-V semiconductor material, such as InP) having a first surface (upper surface of the substrate) that is at least partially provided with an InP-based optical waveguide (waveguides 10, 20 comprising III-V semiconductor such as InP, see at least ¶¶[0043]-[0046]); and a dielectric protective layer (polyimide layer 190, ¶[0098]) that is arranged to cover at least the first surface of the InP-based substrate and the InP-based optical waveguide (upper surfaces of both the substrate 110 and the waveguides 10, 20, respectively), the dielectric protective layer being configured to: protect said photonic integrated circuit from environmental contaminants; enable confinement of optical radiation in the dielectric protective layer in at least one direction that is transverse to a direction of propagation of the optical radiation; and allow exchange of the optical radiation between the InP-based optical waveguide and the dielectric protective layer (since the protective layer 190 is identical in structure and composition to those of the claimed invention, it must be able to perform the same functions recited herein); wherein the InP-based optical waveguide and the dielectric protective layer provide said photonic integrated circuit with a multilevel (as illustrated in Fig. 3A) optical waveguide assembly.
Regarding claim 17, although Cheung does not specify whether the photonic integrated circuit is provided a non-hermetic package or a hermetic package, the phrase “one of a non-hermetic package and a hermetic package” encompasses all possible package designs.
Regarding claim 18, Cheung teaches the opto-electronic system is one of a transmitter, a receiver, a transceiver, a coherent transmitter, a coherent receiver and a coherent transceiver (Cheung teaches a tunable laser).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. as applied to claim 1 above, and further in view of U.S. Patent 6,052,397 to Jeon et al.
Regarding claims 2, 3, Cheung teaches a tunable laser circuit as stated above, wherein the waveguide (10, 20) has a planar upper surface that is covered by a protective polyimide layer 190, wherein the waveguide has a lateral transition that decreases in dimension in a direction parallel to the upper surface, said waveguide comprising a tapered section (15, 25).  Cheung does not teach the taper occurs in a direction transverse to the first surface of the waveguide as claimed.  Jeon also teaches a laser device (Fig. 11) comprising an INP substrate 132, an InP-based waveguide (n-InP cladding and InGaAsP passive and active waveguides 136, 138), wherein the InP-based optical waveguide has a dimension in a direction (vertical direction in Fig. 11A) transverse to the first surface of the InP-based substrate (upper/horizontal surface of the substrate 132), said dimension having a first value in a first part of said waveguide (left end of a tapered section 133, adjacent to an active gain section 131) and a second value in a second part of said waveguide (right end of the tapered section 133, adjacent to a passive waveguide section 135), the second value being smaller than the first value (by virtue of the tapered section 133 decreasing in thickness in the vertical direction, which creates a nonplanar optical waveguide having two upper surfaces angled to each other), said waveguide comprising a tapered section (133) that is configured and arranged to interconnect the first part of said waveguide and the second part of said waveguide thereby allowing an optical mode field of the optical radiation (an elliptical mode field 150 in the active gain section 131) upon passing the tapered section (133) from the first part to the second part to be divided in a first portion that is present in said waveguide (a larger  elliptical mode field 152 in the tapered section 133) and a second portion (substantially circular mode field 154 that exists beyond the tapered section 133 of the waveguide) that is present in the dielectric protective layer. (See at least col. 13, lines 44-col. 14, line 14)  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cheung’s invention, by introducing a vertical tapered profile to the active waveguides 10, 20, as suggested by Jeon et al., that results in a laser device having a vertical and lateral tapered active waveguide.  The reason is the vertical tapered waveguide structure incorporated into a distributed feedback (DFB) laser device adiabatically transforms the highly elliptical mode profile in an active gain section to achieve a single frequency (or single longitudinal mode) laser output with a circular beam profile for efficient coupling into an optical fiber.
Regarding claim 19, Jeon further suggests the InP-based optical waveguide is a nonplanar optical waveguide (by virtue of the tapered section 133 decreasing in thickness in the vertical direction, which creates a nonplanar optical waveguide having two upper surfaces angled to each other).  The reason is the vertical tapered waveguide structure incorporated into a distributed feedback (DFB) laser device adiabatically transforms the highly elliptical mode profile in an active gain section to achieve a single frequency (or single longitudinal mode) laser output with a circular beam profile for efficient coupling into an optical fiber.
Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. as applied to claim 1 above, and further in view of U.S. PGPub 2019/0079243 by Lebby et al.
Regarding claim 5, Cheung teaches a tunable laser circuit as stated above, wherein the waveguide (10, 20) has a planar upper surface that is covered by a planarized coating (protective polyimide layer 190, Fig. 3, ¶[0098]), wherein the waveguide has a lateral transition that decreases in dimension in a direction parallel to the upper surface, said waveguide comprising a tapered section (15, 25).  Cheung does not teach the multilevel optical waveguide assembly further comprising a planar polymer-based optical waveguide.  Lebby also teaches a guide transition device used in a tunable laser (monolithic semiconductor laser 42, see at least ¶[0029], Lebby) comprising an monolithic InP substrate 41 (see at least ¶[0029], Lebby), a waveguide/core (an output semiconductor waveguide 43 with a core 43a) provided on the upper surface of the substrate (Fig. 3A, Lebby), and a multilevel optical waveguide as illustrated in Fig. 3A further comprising a planar polymer-based optical waveguide 52 that is disposed adjacent an output of the tunable laser 42, which produces a large spot size, represented by broken lines 59, at the output edge of waveguide 52 for coupling into external equipment, such as fibers or the like.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use the polymer-based optical waveguide adjacent to an output (lower side of the proximate an output of the tunable laser as seen in Fig. 2 of Cheung), in combination with or in place of the polyimide layer 190 of Cheung’s invention, in order to create a large spot size as suggested by Lebby.  The reason is the large spot size 59 at the output makes the alignment of guide transition device 40 with exterior equipment easier and more manufacturable.
Regarding claim 14, Cheung and Lebby combine to suggest the dielectric protective layer (equivalent to the polymer waveguide 52 suggested by Lebby) is provided with at least two different refractive indices (of the core 50 and claddings 49, 51).  The reason is the waveguide produces the large spot size 59 at the output, which makes the alignment of guide transition device 40 with exterior equipment easier and more manufacturable.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. and Lebby et al. as applied above, and further in view of U.S. PGPub 2002/0018636 by Bischel et al.  Cheung and Lebby combine to suggest the polymer waveguide 58 with the core 50 as the dielectric protective layer for the laser device below, wherein a core polymer is deposited on the upper surface of lower cladding layer 49 and etched to form a waveguide core 50 (Lebby, ¶[0030]).  Cheung or Lebby fails to suggest using an organic or inorganic additive in the protective layer/polymer waveguide.  Bischel also teach an optical waveguide comprising a core layer deposited on top of a lower cladding layer 510, wherein the core layer will preferably be formed from a material having the same polymer structure as lower cladding layer 510 (e.g., NOA 68) to which a refractive index-raising additive has been added. The additive will preferably raise the refractive index of the core layer by about 0.006 relative to lower cladding layer 510, yielding a core layer refractive index of 1.540 for the NOA 68 example. Because the basic chemical structures of the core layer and lower cladding layer 510 are generally the same, their thermo-optic coefficients are matched, thereby making the refractive index difference substantially invariant with ambient temperature.  For this reason, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use the organic or inorganic additive to raise the index of the core layer of the waveguide, as suggested by Bischel.
Allowable Subject Matter
Claims 4, 7, 9, 11, 12, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art fails to teach or suggest a reason for further modifying the dielectric protective layer having the planar surface suggested by Cheung and Jeon to instead comprise the dielectric protective layer is a conformal coating that provides the multilevel optical waveguide assembly with a nonplanar dielectric optical waveguide that is configured to allow confinement of the second portion of the optical mode of the optical radiation in the dielectric protective layer in two orthogonal directions that both are transverse to the direction of propagation of the optical radiation, when considered in view of the rest of the limitations of the base claim.
Claims 6, 8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art fails to teach or suggest a reason for further modifying the dielectric protective layer having the planar surface suggested by Cheung and Jeon to instead comprise an elongated structure that is arranged to protrude in a direction facing away from the first surface of the InP-based substrate and to extend across at least a part of the dielectric protective layer thereby providing the multilevel optical waveguide assembly with a nonplanar dielectric optical waveguide, when considered in view of the rest of the limitations of the base claim.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art fails to teach or suggest a reason for further modifying the dielectric protective layer having the planar surface suggested by Cheung and Jeon to instead comprise the dielectric protective layer comprises a third surface that is arranged to face away from the first surface of the lnP-based substrate, the polymer-based protective layer being provided with indentations that are arranged to provide a regular pattern of protrusions at the third surface, when considered in view of the rest of the limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPub20020141682 discloses a protective polyimide layer 44.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2874